DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,965,064. Although the claims at issue are not identical, they are not patentably distinct from each other as discussed in previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 8,337,247).
Regarding claim 1, Zhu discloses, a receptacle connector 300, comprising: a housing 4 comprising: a mating interface configured to receive a plug connector 200, the mating interface (see fig. 4) comprising a plurality of contacts 5 disposed in at least one row extending in a row direction, a first side, and a second side, the first and second sides being disposed opposite each other and extending perpendicular to the row direction (fig. 4); a plurality of contacts 5 disposed in the mating interface, the plurality of contacts comprising signal contact and ground contact It is to be noted that, contacts 5 are conductive terminal and they can be performed as signal and round contact, as there is no particular structure of the contact are defined; a shell 6 at least partially covering the housing 4, the shell 6 comprising first and second side faces disposed opposite each other, the first and second side faces disposed parallel to the first and second sides of the housing 4; and cavities (between shell 6 and housing 4, formed at 63) disposed between the first and second sides of the housing 4 and respective first and second side faces of the shell 6 (upon assembly), wherein: each of the cavities is configured to receive an arm 37 of the plug connector 200 (fig. 1); and each of the first and second side faces of the shell 6 comprises an aperture 61 configured to receive a plug projection 371 disposed on a respective arm of the plug connector 200.
However, does not discloses a plurality of signal contacts and a plurality of ground contacts.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of signal contacts and a plurality of ground contacts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, in order to increase the electrical connectivity.
Regarding claim 2, Zhu discloses each aperture is capable to be configured to prevent unmating of the receptacle connector and the plug connector when the plug projection is received in the aperture of the first and second side faces.
Regarding claim 8, Zhu, fig. 4 discloses the housing comprises a mounting interface opposite the mating interface, and wherein the rear face of the shell comprises a cutout to accommodate access to the mating interface of the housing.
Regarding claim 9, Zhu, fig. 4 discloses a plurality of contacts, each contact of the plurality of contacts comprising a contact tail configured for connection to a substrate, wherein the contact tails of the plurality of contacts are disposed at the mounting interface of the housing and extend beyond a bottom face of the housing.

Claims 3, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Wan et al. (US 10,714,875) hereafter Wan.
Regarding claim 3, Zhu discloses all the claimed subject matter except for the shell further comprises: a rear face disposed parallel to the mating interface of the housing and perpendicular to the first and second side faces; and a top face disposed perpendicular to the mating interface of the housing and coupled between the first and second side faces of the shell, the top face of the shell being in contact with a top surface of the housing.
Wan discloses the shell further comprises: a rear face 37 disposed parallel to the mating interface of the housing and perpendicular to the first and second side faces; and a top face 3a disposed perpendicular to the mating interface of the housing and coupled between the first and second side faces of the shell, the top face of the shell being in contact with a top surface of the housing (see fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the shell further comprises: a rear face disposed parallel to the mating interface of the housing and perpendicular to the first and second side faces; and a top face disposed perpendicular to the mating interface of the housing and coupled between the first and second side faces of the shell, the top face of the shell being in contact with a top surface of the housing as taught by Wan in order to prevent the rear movement of the housing upon insertion of plug connector and to reduce electromagnetic effect to provide noiseless communication .
Regarding claim 4, Zhu as modified by Wan discloses the top face is connected to the rear face by a first bent portion and connected to the first and second side faces by second bent portions (see Wan Fig. 4).
Regarding claim 6, Zhu as modified by Wan discloses the first bent portion is separated from the second bent portions by openings.
Regarding claim 10, Zhu as modified by Wan discloses: the shell is formed from a metal sheet, the shell further comprises posts extending from a rear face and each of the first and second side faces, and the posts are structured to be solder mounted in holes of a substrate (see figs, 3-7, and column 8, lines 55-67).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Wan as applied to claim 4 above, further in view of Guo (US 9,431,734) hereafter Guo.
Regarding claim 5, Zhu as modified by Wan discloses all the claimed limitations except for the first bent portion comprises one or more holes.

    PNG
    media_image1.png
    244
    411
    media_image1.png
    Greyscale
Guo discloses, fig. 2, discloses a bent potion of a third shield 4 is having one or more holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first bent portion comprises one or more holes as taught by Guo in order have ease of bending process and have better signal transmission.
The examiner takes Official Notice that providing one more hole at any surface od shield is well known in the art.  It would have been obvious to provide one or more holes on the bent portion for having ease of bending process and have better signal transmission.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Tsai (US 6,986,681) (or Chen n (US 7,331,822) hereafter Chen, Cheng et al. (US 10,680,387) hereafter Cheng).
Regarding claim 7, Zhu discloses all the claimed limitations except for slots adjacent the cavities, the shell comprises at least one tab extending from the top face, and the at least one tab is configured to be disposed in a slot of the slots to secure the shell to the housing.
Tsai discloses slots 111 adjacent the cavities 131, the shell 2 comprises at least one tab 201 extending from the top face 26, and the at least one tab 201 is configured to be disposed in a slot 111 of the slots to secure the shell 2 to the housing 1 (column 4, lines 27-31).
Chen discloses slots 15 adjacent the cavities 16, the shell 20 comprises at least one tab 24 extending from the top face (upon reorientation), and the at least one tab is configured to be disposed in a slot of the slots to secure the shell to the housing.
Cheng, fig. 5 discloses housing comprising slot on a top surface and corresponding tabs extending from a top surface of a shell, therefore it would have been obvious to have housing comprising slot on a top surface and corresponding tabs extending from a top surface of a shell in order to secure the shell to the housing without any fastener or glues.
The examiner takes Official Notice that providing slots on top surface of housing and the shell comprises at least one tab extending from the top face is well known in the art.  Therefore, it would have been obvious to have slots on top (any) surface of housing and the shell comprises at least one tab extending from the top (corresponding) face in order to secure the shell with housing without using nut bolt or fastener or soldering, resulting into the reduce cost. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Little et al. (US 9,997,853) hereafter Little).
Regarding claim 11, Zhu discloses all the claimed subject matter except for a rear face of the shell comprises folding portions at opposing ends of the rear face, and the folding portions are folded onto the first and second side faces to connect the rear face to the first and second side faces.
Little figs, 28A-28B discloses a rear face 522 comprises folding portions 523 at opposing ends of the rear face, and the folding portions 523 are folded onto the first and second side faces to connect the rear face to the first and second side faces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rear face comprises folding portions at opposing ends of the rear face, and the folding portions are folded onto the first and second side faces to connect the rear face to the first and second side faces in order to prevent the rear movement of the housing upon insertion of plug connector, thus providing better mechanical stability of connector and to reduce electromagnetic effect to provide noiseless communication.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding claim 12, Zhu discloses all the claimed subject matter except for the shell has a height less than 5 mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shell having a height less than 5 mm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Defibaugh et al. (US 9,246,253) hereafter Defibaugh.
Regarding claim 14, Zhu discloses A receptacle connector 300 comprising: a housing 4 comprising: a mating interface configured to receive a plug connector 200, the mating interface (see fig. 4) comprising a plurality of contacts 5 disposed in at least one row extending in a row direction, a first side, and a second side, the first and second sides being disposed opposite each other and extending perpendicular to the row direction (fig. 4); and being disposed opposite each other with the mating interface disposed between the first and second sides; and a shell 6 at least partially covering the housing 4, the shell 6 comprising first and second side faces disposed opposite each other, the first and second side faces disposed parallel to the first and second sides of the housing 4; and cavities (between shell 6 and housing 4, formed at 63) disposed between the first and second sides of the housing 4 and respective first and second side faces of the shell 6, wherein: each of the cavities is configured to receive an arm 37 of the plug connector 200 (fig. 1); and each of the first and second side faces of the shell 6 comprises an aperture 61 configured to receive a plug projection 371 disposed on a respective arm of the plug connector 200.
Zhu does not disclose the housing further comprises one or more standoffs configured to leave a gap between the receptacle connector and a substrate when the receptacle connector is mounted to the substrate.
Defibaugh, figs, 4-6 discloses the housing 112 comprises standoffs 150 configured to leave a gap between the receptacle connector 110 and a substrate 148 when the receptacle connector is mounted to the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the housing further comprises one or more standoffs configured to leave a gap between the receptacle connector and a substrate when the receptacle connector is mounted to the substrate as taught by Defibaugh in order to maintain the connector in a stable position relative to the substrate (abstract lines 13-15).
Response to Arguments
Applicant's arguments filed on 9/2/2022 have been fully considered but they are not persuasive. Examiner has revised the rejection as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831